Exhibit 10.2 to Clean Coal Technologies Form 8-K filed 12-6-12

EXECUTION VERSION

DECEMBER 5, 2012

VENTRILLION MANAGEMENT COMPANY LTD


CLEAN COAL TECHNOLOGIES, INC.

___________________________________________

REGISTRATION RIGHTS AGREEMENT

RELATING TO

CLEAN COAL TECHNOLOGIES, INC.

___________________________________________








THIS REGISTRATION RIGHTS AGREEMENT is made on December 5, 2012

BETWEEN:

(1)

VENTRILLION MANAGEMENT COMPANY LTD, a company incorporated under the laws of the
Republic of Seychelles, and whose principal place of business is at Oliaji Trade
Centre 1st Floor, Victoria, Mahe, Seychelles (VENTRILLION); and

(2)

CLEAN COAL TECHNOLOGIES, INC., a corporation established under the laws of
Nevada, USA and having its principal office at 295 Madison Avenue, New York, NY
10017 (the COMPANY).

WHEREAS:




(A)

The Company and the Concerned Shareholders (as defined below) desire to provide
for certain arrangements with respect to the registration of the common shares
in the capital of the Company under the Securities Act (as defined below).




NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement, the parties agree as follows:

DEFINITIONS

1.

As used in this Agreement, the following terms shall have the following
respective meanings:  

BUSINESS DAY means a day (other than a Saturday or a Sunday) on which Banks
generally are open for Business in New York;

COMMISSION means the United States Securities and Exchange Commission or any
other Federal agency at the time administering the Securities Act;

CONCERNED SHAREHOLDERS means the Investor and any persons or entities to whom
the rights granted under this Agreement are transferred by the Investor pursuant
to Section 13 hereof and their successors and CONCERNED SHAREHOLDER shall mean
any one of them;

EXCHANGE means any securities exchange or nationally recognised quotation system
on which similar securities issued by the Company are listed;

EXCHANGE ACT means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations of the Commission issued under such Act,
as they each may, from time to time, be in effect;

INVESTOR means Ventrillion and its successors pursuant to Section 13 hereof;

REGISTRABLE SHARES means the Shares and any other common shares of the Company
held or thereafter acquired by a Concerned Shareholder; provided, however, that
Shares which are Registrable Shares shall cease to be Registrable Shares upon
any sale (x) pursuant to a Registration Statement or Rule 144 under the
Securities Act sold pursuant to Rule 144(k) or (y) in any manner to a person or
entity which, by virtue of Section 13 of this Agreement, is not entitled to the
rights provided by this Agreement;

REGISTRATION STATEMENT means a registration statement filed by the Company with
the Commission for a public offering and sale of Shares (other than a
registration statement on Form S-8 or Form S-4, their successors, any other form
for a similar limited purpose or any registration statement covering only
securities proposed to be issued in exchange for securities or assets of another
corporation);

REGISTRATION EXPENSES means the expenses described in Section 5;

SECURITIES ACT means the United States Securities Act of 1933, as amended, and
the rules and regulations of the Commission issued under such Act, as they each
may, from time to time, be in effect;

SHARES means the common shares of the Company issued to, subscribed for or
purchased by the Investor pursuant to the Stock Purchase Agreement and any other
common shares of the Company issued in respect of such shares (because of share
splits, stock dividends, reclassifications, recapitalizations, or similar
events); and

STOCK PURCHASE AGREEMENT means a stock purchase agreement, entered into on the
date hereof, made between the Company and Ventrillion for the purchase of up to
300,000,000 common shares of the Company.

REQUIRED REGISTRATIONS

2.

(a)

At any time after the date hereof, a Concerned Shareholder or Concerned
Shareholders may request the Company, in writing, to effect the registration on
Form S-1 or S-2 (or any similar or successor form for which the Company then
qualifies) of Registrable Shares. Each request for registration shall specify
the approximate number of Registrable Securities required to be registered. Upon
receipt of any such request, the Company shall promptly give written notice of
such proposed registration to all Concerned Shareholders. Such Concerned
Shareholders shall have the right, by giving written notice to the Company
within thirty (30) days after the Company provides its notice, to elect to have
included in such registration such of their Registrable Shares as such Concerned
Shareholders may request in such notice of election provided that if the
underwriter (if any) managing the offering determines that, because of marketing
factors, all of the Registrable Shares requested to be registered by all
Concerned Shareholders may not be included in the offering, then all Concerned
Shareholders who have requested registration shall participate in the
registration pro rata based upon the number of Registrable Shares which they
have requested to be so registered. Thereupon, the Company shall, as
expeditiously as possible, use reasonable efforts to effect the registration on
Form S-1 or S-2 (or any similar or successor form for which the Company then
qualifies) of all Registrable Shares which the Company has been requested to so
register.




(b)  

At any time after the Company becomes eligible to file a Registration Statement
on Form S-3 (or any similar or successor form for which the Company then
qualifies relating to secondary offerings), a Concerned Shareholder or Concerned
Shareholders may request the Company, in writing, to effect the registration on
Form S-3 (or any similar or successor form for which the Company then qualifies)
of Registrable Shares. Each request for registration shall specify the
approximate number of Registrable Securities required to be registered. Upon
receipt of any such request, the Company shall promptly give written notice of
such proposed registration to all Concerned Shareholders. Such Concerned
Shareholders shall have the right, by giving written notice to the Company
within thirty (30) days after the Company provides its notice, to elect to have
included in such registration such of their Registrable Shares as such Concerned
Shareholders may request in such notice of election provided that if the
underwriter (if any) managing the offering determines that, because of marketing
factors, all of the Registrable Shares requested to be registered by all
Concerned Shareholders may not be included in the offering, then all Concerned
Shareholders who have requested registration shall participate in the
registration pro rata based upon the number of Registrable Shares which they
have requested to be so registered. Thereupon, the Company shall, as
expeditiously as possible, use reasonable efforts to effect the registration on
Form S-3 (or any similar or successor form for which the Company then qualifies)
of all Registrable Shares which the Company has been requested to so register;

(c)

The Company shall not be required to effect:

(i)  

more than two registrations pursuant to paragraph (a) above; and

(ii)  

more than two registrations in any twelve month period pursuant to paragraph (b)
above; and

provided, however, that, in each case, no Concerned Shareholder may make more
than one request in any six month period; and

(d)  

If at the time of any request to register Registrable Shares pursuant to this
Section 2, the Company is engaged or has fixed plans to engage within sixty (60)
days of the time of the request in a registered public offering as to which the
Concerned Shareholders may include Registrable Shares pursuant to Section 3 or
is engaged in any other activity which, in the good faith determination of the
Company's Board of Directors, would be adversely affected by the requested
registration then the Company may at its option direct that such request be
delayed for a period not in excess of six months from the effective date of such
offering or, in the case of any such activity, the date such request, as the
case may be, such right to delay a request to be exercised by the Company not
more than once in any twelve month period.










INCIDENTAL REGISTRATION

3.

(a)

Whenever the Company proposes to file a Registration Statement, it will, prior
to such filing, give written notice to all Concerned Shareholders of its
intention to do so. Upon the written request of any Concerned Shareholder or
Concerned Shareholders given within five Business Days after the Company
provides such notice (which request shall state the intended method of
disposition of such Registrable Shares), the Company shall use its reasonable
efforts to cause all Registrable Shares which the Company has been requested by
such Concerned Shareholder or Concerned Shareholders to register to be included
in each Registration Statement to the extent necessary to permit their sale or
other disposition in accordance with the intended methods of distribution
specified in the request of such Concerned Shareholder or Concerned Shareholders
provided, however, that the Company shall have the right to postpone or withdraw
any registration effected pursuant to this Section 3 without obligation to any
Concerned Shareholder.

(b)

In connection with any registration under this Section 3 involving an
underwriting, the Company shall not be required to include any Registrable
Shares in such registration unless the holders thereof accept the terms of the
underwriting as agreed upon between the Company and the underwriters selected by
it (provided that such terms must be consistent with this Agreement). If, in the
opinion of the managing underwriter, it is appropriate because of marketing
factors and in order for the Company to sell securities in the offering within a
price range acceptable to the Company to limit the number of Registrable Shares
to be included in the offering, then the Company shall be required to include in
the registration only that number of Registrable Shares, if any, which the
managing underwriter believes could be included therein provided, however, that
no persons or entities other than the Company and the Concerned Shareholders
shall be permitted to include securities in the offering. If the number of
Registrable Shares and other Shares to be included in the offering in accordance
with the foregoing is less than the total number of shares which the holders of
Registrable Shares have requested to be included, then the holders of
Registrable Shares who have requested registration shall participate in the
registration pro rata to the number of Shares requested to be included in the
offering by such holder of Registrable Shares.

REGISTRATION PROCEDURES

4.    

If and whenever the Company is required by the provisions of this Agreement to
use its reasonable best efforts to effect the registration of any of the
Registrable Shares under the Securities Act, the Company shall as soon as
reasonably practicable:

(a)  

file with the Commission a Registration Statement with respect to such
Registrable Shares and use its reasonable efforts to cause that Registration
Statement to become effective and remain effective;

(b)

prepare and file with the Commission any amendments and supplements to the
Registration Statement and the prospectus included in the Registration Statement
as may be necessary to keep the Registration Statement effective until the
earlier of the sale of all Registrable Shares covered thereby or 90 days after
the effective date thereof;

(c)

furnish to each selling Concerned Shareholder such reasonable numbers of copies
of the prospectus, including a preliminary prospectus, in conformity with the
requirements of the Securities Act and such other documents as the selling
Concerned Shareholder may reasonably request in order to facilitate the public
sale or other disposition of the Registrable Shares owned by the selling
Concerned Shareholder; and

(d)

use its reasonable efforts to register or qualify the Registrable Shares covered
by the Registration Statement under the securities or Blue Sky laws of such
states as the selling Concerned Shareholders shall reasonably request and do any
and all other acts and things that may be necessary or desirable to enable the
selling Concerned Shareholders to consummate the public sale or other
disposition in such states of the Registrable Shares owned by the selling
Concerned Shareholder provided, however, that the Company shall not be required
in connection with this paragraph (d) to qualify as a foreign corporation or
execute a general consent to service of process in any jurisdiction.

If the Company has delivered preliminary or final prospectuses to the selling
Concerned Shareholders and after having done so the prospectus is amended to
comply with the requirements of the Securities Act or because the prospectus
contains a material misstatement or omission, the Company shall promptly notify
the selling Concerned Shareholders, and, if requested, the selling Concerned
Shareholders shall immediately cease making offers of Registrable Shares and
return all prospectuses to the Company. The Company shall promptly provide the
selling Concerned Shareholders with revised prospectuses and, following receipt
of the revised prospectuses, the selling Concerned Shareholders shall be free to
resume making offers of the Registrable Shares.

ALLOCATION OF EXPENSES

5.  

The Company will pay all Registration Expenses of all registrations under this
Agreement provided, however, that if a registration under Section 2 is withdrawn
at the request of the Concerned Shareholders requesting such registration (other
than as a result of information concerning the business or financial condition
of the Company which is made known to the Concerned Shareholders after the date
on which such registration was requested) and if the requesting Concerned
Shareholders elect not to have such registration counted as a registration
effected by the Company or requested by the Concerned Shareholders under Section
2, the requesting Concerned Shareholders shall pay the Registration Expenses of
such registration pro rata in accordance with the number of their Registrable
Shares included in such registration. For purposes of this Section 5, the term
"Registration Expenses" shall mean all expenses incurred by the Company in
complying with this Agreement, including, without limitation, all registration
and filing fees, exchange listing fees, printing expenses, road show expenses,
fees and expenses of any consultants or experts retained by the Company in
connection with such registration, fees and expenses of counsel for the Company
and the reasonable fees and expenses of one counsel selected by the selling
Concerned Shareholders to represent the selling Concerned Shareholders, state
Blue Sky fees and expenses (if any), fees and expenses of the Company's
independent auditors but excluding underwriting discounts, selling commissions
and the fees and expenses of selling Concerned Shareholders' own counsel (other
than the counsel selected to represent all selling Concerned Shareholders).

INDEMNIFICATION AND CONTRIBUTION

6.

(a)

In the event of any registration of any of the Registrable Shares under the
Securities Act pursuant to this Agreement, the Company will to the extent
permitted by law indemnify and hold harmless the seller of such Registrable
Shares and each other person, if any, who controls such seller within the
meaning of the Securities Act or the Exchange Act against any losses, claims,
damages or liabilities, joint or several, to which such seller or controlling
person may become subject under the Securities Act, the Exchange Act, state
securities or Blue Sky laws or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact
contained in any Registration Statement under which such Registrable Shares were
registered under the Securities Act, any preliminary prospectus or final
prospectus contained in the Registration Statement, or any amendment or
supplement to such Registration Statement, or arise out of or are based upon the
omission or alleged omission to state a material fact required to be stated
therein or necessary to make the statements therein not misleading; and the
Company will reimburse such seller and each such controlling person for any
legal or any other expenses reasonably incurred by such seller or controlling
person in connection with investigating or defending any such loss, claim,
damage, liability or action provided, however, that the Company will not be
liable in any such case to the extent that any such loss, claim, damage or
liability arises out of or is based upon any untrue statement or omission made
in such Registration Statement, preliminary prospectus or final prospectus, or
any such amendment or supplement, in reliance upon and in conformity with
information furnished to the Company, in writing, by or on behalf of such seller
or controlling person specifically for use in the preparation thereof provided
that the Company shall not be liable in any such case to the extent that any
such loss, claim, damage, liability or other expense arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission in such Registration Statement, preliminary prospectus or final
prospectus, if such untrue statement or alleged untrue statement, omission or
alleged omission is completely corrected in an amendment or supplement to the
preliminary or final prospectus and the seller thereafter fails to deliver such
preliminary or final prospectus as so amended or supplemented prior to or
concurrently with the sale of Registrable Shares to the person asserting such
loss, claim, damage, liability or expense after the Company had furnished the
seller with a sufficient number of copies of the same. Such indemnity shall not
apply to amounts paid in settlement of any loss, claim, damage, liability or
action is such settlement is effected without the consent of the Company.







(b)

In the event of any registration of any of the Registrable Shares under the
Securities Act pursuant to this Agreement, each seller of Registrable Shares,
severally and not jointly, will indemnify and hold harmless the Company, each of
its directors and officers and each underwriter (if any) and each person, if
any, who controls the Company or any such underwriter within the meaning of the
Securities Act or the Exchange Act, against any losses, claims, damages or
liabilities, joint or several, to which the Company, such directors and
officers, underwriter or controlling person may become subject under the
Securities Act, Exchange Act, state securities or Blue Sky laws or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of a material fact contained in any Registration Statement under which
such Registrable Shares were registered under the Securities Act, any
preliminary prospectus or final prospectus contained in the Registration
Statement, or any amendment or supplement to the Registration Statement, or
arise out of or are based upon any omission or alleged omission to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, if the statement or omission was made in reliance upon
and in conformity with information relating to such seller furnished in writing
to the Company by or on behalf of such seller specifically for use in connection
with the preparation of such Registration Statement, prospectus, amendment or
supplement provided, however, that the obligations of each seller hereunder
shall be limited to an amount equal to the proceeds to such seller of
Registrable Shares sold in connection with such registration.

(c)

Each party entitled to indemnification under this Section 6 (the INDEMNIFIED
PARTY) shall give notice to the party required to provide indemnification (the
INDEMNIFYING PARTY) promptly after such Indemnified Party has actual knowledge
of any claim as to which indemnity may be sought, and shall permit the
Indemnifying Party to assume the defence of any such claim or any litigation
resulting therefrom provided, however, that counsel for the Indemnifying Party,
who shall conduct the defence of such claim or litigation, shall be approved by
the Indemnified Party (whose approval shall not be unreasonably withheld or
delayed) and, provided further, that the failure of any Indemnified Party to
give notice as provided herein shall not relieve the Indemnifying Party of its
obligations under this Section 6. The Indemnified Party may participate in such
defence at such party's expense provided, however, that the Indemnifying Party
shall pay such expense if representation of such Indemnified Party by the
counsel retained by the Indemnifying Party would be inappropriate due to actual
or potential conflicts of interests between the Indemnified Party and the
Indemnifying Party. No Indemnifying Party, in the defence of any such claim or
litigation or to which an Indemnified Party is or could have been a party and
indemnity or contribution may be or could have been sought hereunder shall,
except with the consent of such Indemnified Party, consent to entry of any
judgement or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect of such claim or
litigation. No Indemnified Party shall consent to entry of any judgement or
settle any such claim or litigation without the prior written consent of the
Indemnifying Party.

(d)  

In order to provide for just and equitable contribution to joint liability under
the Securities Act in any case in which either (i) any holder of Registrable
Shares exercising rights under this Agreement or any controlling person of any
such holder makes a claim for indemnification pursuant to this Section 6, but it
is judicially determined (by the entry of a final judgement or decree by a court
of competent jurisdiction and the expiration of time to appeal or the denial of
the last right of appeal) that such indemnification may not be enforced in such
case notwithstanding the fact that this Section 6 provides for indemnification
in such case or (ii) contribution under the Securities Act may be required on
the part of any such selling Concerned Shareholder or any such controlling
person in circumstances for which indemnification is provided under this Section
6; then, in each such case, the Company and such Concerned Shareholder will
contribute to the aggregate losses, claims, damages or liabilities to which they
may be subject (after contribution from others) in such proportions so that such
selling Concerned Shareholder is responsible for the portion represented by the
percentage that the public offering price of its Registrable Shares offered by
the Registration Statement bears to the public offering price of all securities
offered by such Registration Statement, and the Company is responsible for the
remaining portion provided, however, that, in any such case (A) no such selling
Concerned Shareholder will be required to contribute any amount in excess of the
proceeds to it of all Registrable Shares sold by it pursuant to such
Registration Statement and (B) no person or entity guilty of fraudulent
misrepresentation, within the meaning of Section 11(f) of the Securities Act,
shall be entitled to contribution from any person or entity who is not guilty of
such fraudulent misrepresentation.

UNDERWRITING AGREEMENT

7.

In the event that Registrable Shares are sold pursuant to a Registration
Statement in an underwritten offering pursuant to Section 2, the Company agrees
to enter into an underwriting agreement containing customary representations and
warranties with respect to the business and operations of an issuer of the
securities being registered and customary covenants and agreements and
indemnities in favour of the underwriters to be performed by such issuer. The
Company shall not be obliged under Section 2, to include any of the Concerned
Shareholders' securities in such underwriting unless such Concerned Shareholders
accept the terms of the underwriting as agreed between the Company and the
underwriters.

INFORMATION BY HOLDER

8.

In the event that any Concerned Shareholder includes Registrable Shares in any
registration, such Concerned Shareholder shall furnish to the Company such
information regarding such Concerned Shareholder and the distribution proposed
by such Concerned Shareholder as the Company may reasonably request in writing
and as shall be required in connection with any registration, qualification or
compliance referred to in this Agreement.







STAND-OFF AGREEMENT

9.

Each Concerned Shareholder, if requested by the Company and the managing
underwriter of an offering by the Company of Shares pursuant to a Registration
Statement, shall agree not to sell publicly or otherwise transfer or dispose of
any Registrable Shares or other securities of the Company held by such Concerned
Shareholder for a specified period of time (not to exceed 180 days) following
the effective date of such Registration Statement provided, however, that all
Concerned Shareholders holding not less than the number of Shares held by such
Concerned Shareholder (including Shares issuable upon the conversion of
convertible securities, or upon the exercise of options, warrants or rights) and
all officers and directors of the Company enter into similar agreements.

LIMITATIONS ON SUBSEQUENT REGISTRATION RIGHTS

10.

The Company shall not, without the prior written consent of the Concerned
Shareholders (which consent shall not be unreasonably withheld), enter into any
agreement (other than this Agreement) with any holder or prospective holder of
any securities of the Company which would give such holder or prospective holder
any registration rights the terms of which are more favorable than the
registration rights granted to the Concerned Shareholders hereunder, or which
would limit or contradict any registration rights granted to the Concerned
Shareholders hereunder.

RULE 144 REQUIREMENTS

11.

After the earliest of (i) the closing of the first sale of securities of the
Company pursuant to a Registration Statement and (ii) the registration by the
Company of a class of securities under Section 12 of the Exchange Act the
Company agrees to:

(a)

use its reasonable efforts to file with the Commission in a timely manner all
reports and other documents required of the Company under the Securities Act and
the Exchange Act (at any time after it has become subject to such reporting
requirements); and

(b)

furnish to any holder of Registrable Shares upon request a written statement by
the Company as to its compliance with the requirements of said Rule 144(c) and
the reporting requirements of the Securities Act and the Exchange Act (at any
time after it has become subject to such reporting requirements).

MERGERS, ETC

12.

The Company shall not, directly or indirectly, enter into any merger,
consolidation or reorganization in which the Company shall not be the surviving
corporation unless the proposed surviving corporation shall, prior to such
merger, consolidation or reorganization, agree in writing to assume the
obligations of the Company under this Agreement, and for that purpose references
hereunder to Registrable Shares shall be deemed to be references to the
securities which the Concerned Shareholders would be entitled to receive in
exchange for Registrable Shares under any such merger, consolidation or
reorganization provided, however, that the provisions of this Section 12 shall
not apply in the event of any merger, consolidation or reorganization in which
the Company is not the surviving corporation if all Concerned Shareholders are
entitled to receive in exchange for their Registrable Shares consideration
consisting solely of (i) cash, (ii) securities of the acquiring corporation
which may be immediately sold to the public without registration under the
Securities Act or (iii) securities of the acquiring corporation which the
acquiring corporation has agreed to register within 90 days of completion of the
transaction for resale to the public pursuant to the Securities Act.

TRANSFERS OF RIGHTS

13.

This Agreement, and the rights and obligations of each Concerned Shareholder
hereunder, may be assigned by such Concerned Shareholder to any person or entity
to which Shares are transferred by such Concerned Shareholder in accordance with
any contractual limitations on a transfer of Shares, and such transferee shall
be deemed a Concerned Shareholder for purposes of this Agreement provided,
however, that the transferee provides written notice of such assignment to the
Company.

TERMINATION

14.

This Agreement shall terminate and be of no further force or effect when there
shall no longer be any Registrable Securities outstanding; provided, that the
provisions of Sections 5 and 6 shall survive any such termination.

GENERAL

15.  NOTICES. All notices, requests, consents, and other communications under
this Agreement shall be in writing and shall be delivered by hand or mailed by
first class certified or registered mail, return receipt requested, postage
prepaid to the address (as notified in writing from time to time) of parties
referred to in this Agreement and, in the case of the Investor, to the following
addresses:

Party:

Ventrillion Management Company Ltd

Address:

c/o 10 Anson Road #03-05

International Plaza

Singapore 079903

Facsimile No.:

+65 6733 8984

Attn. of:

Lee Bok Leong

Party:

Clean Coal Technologies, Inc.

Address:

295 Madison Avenue, 12th Floor

New York, New York 10017

Attn. of:

Robin Eves

with a copy to:

Party:

Thompson Hine LLP

Address:

335 Madison Avenue, 12th Floor

New York, New York 10017

Facsimile No.:

212-344-6101

Attn. of:

Faith Charles










ENTIRE AGREEMENT

16.   This Agreement embodies the entire agreement and understanding between the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings relating to such subject matter.

AMENDMENTS AND WAIVERS

17.

Any term of this Agreement may be amended and the observance of any term of this
Agreement may be waived (either generally or in a particular instance and either
retroactively or prospectively), with the written consent of the Company, and
the holders of at least 75% of the Registrable Shares provided, however, that
this Agreement may be amended with the consent of the holders of less than all
Registrable Shares only in a manner which affects all Registrable Shares in the
same fashion. No waivers of or exceptions to any term, condition or provision of
this Agreement, in any one or more instances, shall be deemed to be, or
construed as, a further or continuing waiver of any such term, condition or
provision.

COUNTERPARTS

18.   

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original, but all of which shall be one and the same
document.

SEVERABILITY

19.   

The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.

GOVERNING LAW; JURISDICTION

20.   

This Agreement shall be governed by and construed in accordance with the laws of
Nevada, without reference to its conflict of laws provisions. Each party agrees
that any suit, action or proceeding against any party hereto arising out of or
relating to this Agreement or any transaction contemplated hereby shall be
brought in any federal or state court located in the State of New York, and each
party hereby submits to the non-exclusive jurisdiction of such courts for the
purpose of any such suit, action or proceeding.














IN WITNESS WHEREOF, the undersigned have executed this Registration Rights
Agreement as of the date first set forth above.







Ventrillion Management Company Ltd




By:/s/Lee Bok Leong

Name: Lee Bok Leong

Title: Director




Clean Coal Technologies, Inc.




By:/s/Robin Eves

Name: Robin Eves

Title: CEO/President





Signature Page to Registration Rights Agreement








